MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               May 05 2020, 10:12 am

court except for the purpose of establishing                                  CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kay A. Beehler                                           Curtis T. Hill, Jr.
Terre Haute, Indiana                                     Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert J. Baldwin,                                       May 5, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2624
        v.                                               Appeal from the Knox Circuit
                                                         Court
State of Indiana,                                        The Honorable Sherry B. Gregg
Appellee-Plaintiff.                                      Gilmore, Judge
                                                         Trial Court Cause No.
                                                         42C01-1704-MR-1



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020                      Page 1 of 9
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Robert J. Baldwin (Baldwin), appeals the trial court’s

      sentence following his guilty plea to murder, a felony, Ind. Code § 35-42-1-1.


[2]   We affirm.


                                                  ISSUES
[3]   Baldwin presents two issues on appeal, which we restate as:


          (1) Whether the trial court properly took into account his guilty-but-

              mentally-ill plea; and

          (2) Whether the trial court abused its discretion in its identification of the

              aggravators to impose an aggravated sentence.


                      FACTS AND PROCEDURAL HISTORY
[4]   On April 4, 2017, Baldwin collected his five-year-old son from school early and

      took him home. At home, Baldwin smothered his son with a pillow, wrapped a

      USB cord around his neck, and sat on him until he thought the child had died.

      Baldwin called 911 and informed dispatch that he had killed his son. When law

      enforcement officers arrived at the residence, Baldwin directed them to the back

      bedroom where the officers found the child lying on the bed, blue-faced, and

      without a pulse. The child was airlifted to Riley Children’s Hospital, where he

      died two days later. When interviewed by the officers, Baldwin confessed to

      the murder of his son. He explained that he had been planning to kill his son

      for some time. He described that he first attempted to kill the child with a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 2 of 9
      pillow, and when he did not succeed, he strangled his son with a USB cord and

      sat on him until he stopped breathing.


[5]   On April 6, 2017, the State filed an Information, charging Baldwin with

      murder, a felony; strangulation, a Level 6 felony; and domestic battery on a

      person less than fourteen years old, a Level 6 felony. On May 30, 2017,

      Baldwin filed a notice of mental disease or defect. On May 3 and October 3,

      2018, Baldwin was evaluated by three court-appointed psychologists. During

      these evaluations, Baldwin explained that he had been planning to kill one of

      his children for some time because his wife was leaving him, and he thought

      that if he killed one of his children he would go to jail where “at least he would

      be warm.” (Defendant’s Exh. 1). Baldwin specifically selected his five-year-old

      son because the other children were older and strong enough to run away from

      him.


[6]   On April 9, 2019, Baldwin entered into a plea agreement with the State in

      which he agreed to enter a plea of guilty but mentally ill to murder in exchange

      for the State’s dismissal of the remaining charges. On August 23, 2019, the trial

      court conducted a sentencing hearing. In sentencing Baldwin, the trial court

      found as mitigating circumstances: 1) the lack of criminal history; 2) the

      presence of mental health issues; and 3) his guilty plea. As aggravating factors,

      the trial court listed: 1) the victim’s young age; 2) the abuse of Baldwin’s

      position of trust; 3) the premeditation and pre-planning of the murder; and 4)

      the lack of remorse. Concluding that the aggravators significantly outweighed



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 3 of 9
      the mitigating factors, the trial court sentenced Baldwin to an aggravated

      sentence of sixty-five years in the Department of Correction.


[7]   Baldwin now appeals. Additional facts will be provided if necessary.


                              DISCUSSION AND DECISION
                                               I. Mental Illness


[8]   Baldwin contends the trial court failed to advise him that his “mental illness

      would essentially be of no consequence in his sentencing.” (Appellant’s Br. p.

      7). He maintains that although he had a longstanding and well-documented

      mental illness, he was never “advised of the relative impact such a plea would

      have on sentencing.” (Appellant’s Br. p. 8).


[9]   It is well recognized that a defendant who enters a plea of guilty but mentally ill

      is to be sentenced in the same manner as a defendant who is found guilty of the

      offense. See I.C. § 35-36-2-5; see also Georgopulos v. State, 735 N.E.2d 1138, 1141

      (Ind. 2000). Thus Baldwin, and other defendants who plead or are found guilty

      but mentally ill, are not automatically entitled to any particular credit or

      deduction from their otherwise aggravated sentence because they are guilty but

      mentally ill. Archer v. State, 689 N.E. 2d 678, 684 (Ind. 1997). Nonetheless, our

      supreme court has directed trial courts to, at a minimum, carefully consider on

      the record what mitigating weight, if any, to allocate any evidence of mental

      illness, even though the court is not obligated to give the evidence the same

      weight as does the defendant. Weeks v. State, 697 N.E. 2d 28, 30 (Ind. 1998).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 4 of 9
[10]   In its written sentencing statement, the trial court found as follows:


               The [c]ourt also considers, as the Defense has requested, that
               [Baldwin] has been diagnosed with and treated with mental
               illness for the majority of his life, and has suffered from such to
               the extent that he was awarded and received social security
               disability benefits. The [c]ourt appointed mental health
               evaluators all concluded that [Baldwin] suffers from mental
               illness. However, they also concluded that [Baldwin] knew what
               he was doing when he committed this crime and that he was
               competent to stand trial if a trial was to be held. The [c]ourt has
               considered this factor in mitigation of his sentence.


[11]   (Appellant’s App. Vol. III, p. 25). Accordingly, the trial court considered

       Baldwin’s mental illness during sentencing. However, as a trial court is not

       obligated to “credit or weigh a possible mitigating circumstance as defendant

       suggests it should be credited or weighed” and because Baldwin was found to

       be cognizant of his actions at the time of the murder, the trial court awarded his

       mental illness only minimal mitigation. Archer, 689 N.E.2d at 684.


                                        II. Aggravating Circumstances


[12]   Baldwin next contends that the trial court abused its discretion when it found as

       aggravating circumstances that the killing of his son was premeditated and that

       he had committed the murder knowingly, because he claims both aggravators

       to also be elements of the crime of murder.


[13]   So long as a sentence imposed by a trial court is within the statutory range for

       the offense, it is subject to review only for an abuse of discretion. Anglemyer v.

       State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 5 of 9
       2007). An abuse of the trial court’s sentencing discretion occurs if its decision is

       clearly against the logic and effect of the facts and circumstances before the

       court, or the reasonable, probable, and actual deductions to be drawn

       therefrom. Id. A trial court abuses its discretion when it fails to enter a

       sentencing statement at all, its stated reasons for imposing sentence are not

       supported by the record, its sentencing statement omits reasons that are clearly

       supported by the record and advanced for consideration, or its reasons for

       imposing sentence are improper as a matter of law. Id. at 490-91.


[14]   Turning to the trial court’s identification of aggravators, Baldwin challenges the

       trial court’s finding that the killing of his son was premeditated as the element

       of premeditation is also an element of the crime of murder. In its written

       sentencing statement, the trial court observed with respect to this aggravator as

       follows:


               The [c]ourt also finds as an aggravating factor that this crime was
               pre-planned and pre-meditated. [Baldwin] told the police that he
               planned to kill three (3) of his children and that he killed [his son]
               first because the opportunity was there. He knew when he
               picked that child up that day what he was going to do and he
               went through with it. That child could not have had any idea
               when he went home with his own father, what his father had
               planned for him and at five (5) years old, he was defenseless, an
               innocent child. Further, [Baldwin] showed absolutely no
               remorse for his actions. He just wanted to commit a crime so
               bad he would go to prison. He saw no other way out of a bad
               situation, so he killed his child instead of protecting him, in order
               to take care of himself.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 6 of 9
       (Appellant’s App. Vol. III, p. 24). Murder is defined as the knowing or

       intentional killing of another human being. See I.C. § 35-42-1-1. As such, the

       element of pre-meditation is not specifically included as an element of the

       crime. Rather, here, the trial court used the premeditated nature of the killing—

       as confessed by Baldwin—as a description of the nature and circumstances of

       the offense. See McCann v. State, 749 N.E.2d 1116, 1120 (Ind. 2001) (Generally,

       the nature and circumstances of a crime is a proper aggravating circumstance);

       Concepcion v. State, 567 N.E.2d 784, 791 (Ind. 1991) (holding that the manner in

       which a crime is committed can be considered as an aggravating circumstance.)


[15]   Baldwin also asserts that the trial court aggravated his sentence because he

       committed the murder “knowingly” and attributes this “knowing” aggravator

       to the trial court’s comment that when law enforcement officers arrived at

       Baldwin’s house, his responses to their questions were “clear, logical,

       understandable.” (Appellant’s Br. p. 8). However, in the trial court’s written

       sentencing statement, the court only listed four aggravators: 1) the victim’s

       young age; 2) Baldwin’s abuse of position of trust; 3) the premeditation and pre-

       planning of the murder; and 4) his lack of remorse. Thus, even though the trial

       court might have described Baldwin as knowingly killing his son, the trial court

       did not count it as a specific aggravator for sentencing.


[16]   Nevertheless, even if “knowing” could be considered an improper aggravator,

       we may affirm the sentence if we can “say with confidence that the trial court

       would have imposed the same sentence.” Webb v. State, 941 N.E. 2d 1082, 1090

       (Ind. Ct. App. 2011). Here, under the particularly heinous circumstances of his

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 7 of 9
       crime, we are very confident that the trial court would not have wavered by

       imposing a lesser sentence. The gruesome killing of a five-year-old child at the

       hands of his own father merely for the father’s own interest because he wanted

       someplace “warm” to go to is particularly monstrous. (Defendant’s Exh. 1).

       The callous character of this crime is exacerbated by the fact that Baldwin failed

       to succeed the first time and the child had to endure suffocation, strangulation,

       and suffocation again, followed by a two-day unsuccessful fight for his life at

       Riley’s Children’s Hospital. Baldwin never showed any remorse. We affirm

       the trial court’s sentence.


                                             CONCLUSION
[17]   Based on the foregoing, we hold that the trial court properly took into account

       Baldwin’s guilty-but-mentally-ill plea, and appropriately identified the

       aggravating circumstances in pronouncing Baldwin’s sentence.


[18]   Affirmed.


[19]   Tavitas, J. concurs


[20]   Mathias, J. concurs with separate opinion




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020   Page 8 of 9
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Robert J. Baldwin,                                       Court of Appeals Case No.
                                                                19A-CR-2624
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Mathias, Judge concurring


[21]   I concur in full with my colleagues. I write only to reiterate that competency

       evaluations immediately upon arrest are the best way for our criminal justice

       system to fairly treat those defendants who are mentally ill or deficient. At some

       point, such immediate competency evaluations will be recognized as an integral

       part of due process. See Wampler v. State, 67 N.E.3d 633 (Ind. 2017).


[22]   In this case, Baldwin’s first mental health evaluation was approximately 30

       days after his arrest. His matter-of-fact responses to the doctors in the face of his

       monstrous acts lead me to believe that an earlier examination would not have

       mattered.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2624 | May 5, 2020          Page 9 of 9